 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   William Sabatini,                                      Case No.: 18-cv-2036-AJB-AGS
12                                         Plaintiff,
                                                            ORDER GRANTING MOTION TO
13   v.                                                     DISMISS AND LEAVE TO AMEND
     California Board of Registered Nursing,                (Doc. No. 7)
14
15                                   Defendants.
16         Before the Court is Defendant California Board of Registered Nursing’s motion to
17   dismiss Plaintiff William Sabatini’s motion for writ of mandamus. (Docs. No. 1, 7.)
18   Finding there are several fatal flaws in Sabatini’s writ, the Court GRANTS defendant’s
19   motion to dismiss. However, the Court also GRANTS him leave to amend, including
20   changing his writ into a complaint.
21                                    I.       BACKGROUND
22         Sabatini alleges that the California Board of Registered Nurses (“CBRN”) violated
23   his constitutional rights when they initiated delayed disciplinary proceedings against him.
24   Sabatini agrees CBRN has a right to revoke a nursing license if a person is a threat to the
25   public. (Doc. No. 9 at 11.) However, Sabatini argues “[i]f a person is not a threat, such as
26   Petitioner, then Defendants are taking constitutional rights away from a U.S. citizen
27   without Due Process as allowed under our constitution.” (Id.) Certain issues, he argues,
28   were before the state court, but were overlooked as “state court is not the best venue to
                                                        1

                                                                                 18-cv-2036-AJB-AGS
 1   address federal issues.” (Id.) Thus, he argues his federal claims––such as his ADA or due
 2   process concerns––were never ruled on in state court. (Id.)
 3          Sabatini claims he was punished by CBRN three years after he was “rehabilitated
 4   and free of drug use.” (Id.) He claims CBRN is abusing their power by reprimanding him
 5   after such a great delay. (Id. at 12.) He requests CBRN’s dismissal motion be denied with
 6   leave to amend. (Id. at 13.)
 7          CBRN notes the procedural posture here. Administrative disciplinary proceedings
 8   were taken against Sabatini by CBRN. (Doc. No. 7 at 8.) After a final decision was entered
 9   against Sabatini, he challenged it in San Diego County Superior Court through a Petition
10   for Writ of Administrative Mandamus under California Code of Civil Procedure § 1094.5.
11   (Id.) In that petition, CBRN notes Sabatini raised arguments under the ADA and
12   California’s Unruh Civil Rights Act. (Id.) The Superior Court denied Sabatini’s Writ
13   Petition “on the merits.” (Id.) Sabatini failed to appeal. (Id.)
14                                       II.   LEGAL STANDARDS
15          A Rule 12(b)(6) motion to dismiss tests a complaint’s legal sufficiency. Fed. R. Civ.
16   P. 12(b)(6). The Court must accept the complaint’s allegations as true and construe all
17   reasonable inferences in favor of the nonmoving party, but is not required to accept “legal
18   conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009); Cahill v. Liberty Mut.
19   Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a dismissal at this stage, a
20   complaint must plead “enough facts to state a claim to relief that is plausible on its face.”
21   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 8(a)(2) (stating a
22   party’s pleading must contain “a short and plain statement of the claim showing that the
23   pleader is entitled to relief.”).
24          Notwithstanding this deference, the reviewing court need not accept legal
25   conclusions as true. Iqbal, 556 U.S. at 678. It is also improper for the court to assume “the
26   [plaintiff] can prove facts that [he or she] has not alleged . . . .” Associated Gen. Contractors
27   of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). On the other
28   hand, “[w]hen there are well-pleaded factual allegations, a court should assume their
                                                     2

                                                                                    18-cv-2036-AJB-AGS
 1   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
 2   Iqbal, 556 U.S. at 679. The court only reviews the contents of the complaint, accepting all
 3   factual allegations as true, and drawing all reasonable inferences in favor of the nonmoving
 4   party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
 5         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) tests the subject
 6   matter jurisdiction of the court, as the federal courts are courts of limited subject matter
 7   jurisdiction. See, e.g., Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039–40 (9th
 8   Cir. 2003). Consequently, it is presumed that jurisdiction lies outside this court and the
 9   plaintiff bears the burden of establishing the propriety of the court’s jurisdiction. Kokkonen
10   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
11                                       III.   DISCUSSION
12         CBRN argues Sabatini’s complaint should be dismissed for the following reasons:
13   (1) the Eleventh Amendment bars Sabatini’s claims; (2) there is no subject matter
14   jurisdiction; (3) Sabatini’s claims are barred by res judicata; and (4) Sabatini’s exclusive
15   remedy he seeks is through a Petition for Writ of Administrative Mandamus.
16         1.     Eleventh Amendment
17         CBRN first asserts the Eleventh Amendment bars Sabatini’s Writ. (Doc. No. 7 at
18   11.) The Eleventh Amendment serves as a jurisdictional bar to suits brought by private
19   parties against a state or state agency unless the state consents to the suit. See Dittman v.
20   California, 191 F.3d 1020, 1025–26 (9th Cir. 1999) (“In the absence of a waiver by the
21   state . . . under the [E]leventh [A]mendment, agencies of the state are immune from private
22   damage actions or suits for injunctive relief brought in federal court.”) (citation and internal
23   quotation marks omitted).
24         Here, the Board of Registered Nursing is a California state agency. Cal. Bus. & Prof.
25   Code § 2701; Armstrong v. California State Correctional Inst., No. 1:10–cv–01856 OWW
26   JLT, 2011 WL 773425, at *5 (E.D. Cal. Feb. 25, 2011); (Doc. No. 7 at 11). Respondent
27   states it has not consented to this lawsuit. (Doc. No. 7 at 11–12.)
28         Sabatini counters that his claims under the ADA are not barred by the Eleventh
                                                    3

                                                                                   18-cv-2036-AJB-AGS
 1   Amendment. (Doc. No. 9 at 14.) He states that “Title II creates a private cause of action
 2   for damages against States for conduct that actually violates the Fourteenth Amendment,
 3   Title II validly abrogates state sovereign immunity.” (Id.)
 4         To this, CBRN notes that Sabatini fails to allege any Fourteenth Amendment
 5   violations, such as due process or equal protection, in his Petition. (Doc. No. 10 at 2.) Thus,
 6   even to the limited extent the ADA does waive sovereign immunity, Sabatini fails to invoke
 7   it here. (Id.) Sabatini concedes this point, but states if he is allowed leave to amend, he
 8   could allege a due process violation under the Fourteenth Amendment here, thus his
 9   Eleventh Amendment sovereign immunity issue would be moot.
10         2.     Subject Matter Jurisdiction
11         Next, CBRN argues there is no subject matter jurisdiction for Sabatini’s Writ of
12   Mandamus under 28 U.S.C. § 1361. (Doc. No. 7 at 12.) This statute states that district
13   courts have “original jurisdiction of any action in the nature of mandamus to compel an
14   officer or employee of the United States or any agency thereof to perform a duty owed to
15   the plaintiff.” 28 U.S.C. § 1361. By its plain language, the statute does not cover a state or
16   state agencies. District courts have repeatedly held that they lack power to direct state
17   agencies. See, e.g., Demos v. United States District Court for the Eastern District of
18   Washington, 925 F.2d 1160, 1161–62 (9th Cir. 1991), cert. denied, 498 U.S. 1123 (1991)
19   (“to the extent that [petitioner] attempts to obtain a writ in this court to compel a state court
20   to take or refrain from some action, the petitions are frivolous as a matter of law”); Moye
21   v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (“a federal
22   court lacks the general power to issue writs of mandamus to direct state courts and their
23   judicial officers in the performance of their duties where mandamus is the only relief
24   sought”); Robinson v. California Board of Prison Terms, 997 F. Supp. 1303, 1308 (C.D.
25   Cal. 1998) (“federal courts are without power to issue writs of mandamus to direct state
26   agencies in the performance of their duties”) (citations omitted).
27         To this argument, Sabatini concedes that he cited the wrong statute giving rise to
28   subject matter jurisdiction. (Doc. No. 9 at 18.) He requests leave to amend so that he can
                                                     4

                                                                                    18-cv-2036-AJB-AGS
 1   invoke jurisdiction under 28 U.S.C. §§ 1331, 1342, 1343, and 42 U.S.C. § 1983. If Sabatini
 2   could allege § 1331, Federal Question jurisdiction, he would cure the issue as he alleges
 3   claims under the ADA, and if granted leave to amend, also under the Fourteenth
 4   Amendment.
 5         3.       Res Judicata
 6         CBRN asserts the res judicata doctrine also bars Sabatini’s lawsuit. (Doc. No. 7 at
 7   12–13.) Under California law, res judicata applies when “(1) [a] claim ... raised in the
 8   present action is identical to a claim or issue litigated in a prior proceeding; (2) the prior
 9   proceeding resulted in a final judgment on the merits; and (3) the party against whom the
10   doctrine is being asserted was a party or in privity with a party to the prior proceeding.”
11   Boeken v. Phillip Morris USA, Inc., 48 Cal. 4th 788, 797 (2010). Res judicata “gives
12   conclusive effect to a final judgment rendered on the merits by a court having jurisdiction
13   of the cause.” Schultz v. Harney, 27 Cal. App. 4th 1611, 1619 (1994). However, the claims
14   need not be identical in the two proceedings; instead, the same “primary right” must be at
15   issue. Eaton v. Siemens, No. 2:07–cv–00315–MCE–CKD, 2012 WL 1669680, at *6 (E.D.
16   Cal. May 11, 2012).
17         CBRN states res judicata applies because Sabatini “seeks to challenge the same
18   administrative decision that he challenged in the state court writ proceeding.” (Doc. No. 7
19   at 14.) As to the second prong, Respondent asserts that “[t]he state court entered judgment
20   denying Petitioner’s state court writ petition on May 30, 2018. Notice of Entry of Judgment
21   was served on June, 5, 2018,” and that Sabatini “failed to file an appeal.” Thus, “the state
22   court judgment is final.” Finally, the parties here are identical to those in the state court
23   proceedings.
24         Sabatini argues that the constitutional issues were “never actually and necessarily
25   determined.” (Doc. No. 9 at 20.) Thus, res judicata—and collateral estoppel for that
26   matter—should not apply. (Id.) He alleges the lower court never considered the issues, or
27   at least that it is unclear whether they were considered, because the brief judgment did not
28   discuss his substantive claims. (Id. at 21.)
                                                    5

                                                                                  18-cv-2036-AJB-AGS
 1         However, CBRN asserts that res judicata prevents relitigation of a final judgment on
 2   issues that were raised or could have been raised. (Doc. No. 10 at 3.) Relying on a Supreme
 3   Court case, Respondent argues that Sabatini had the required “full and fair opportunity to
 4   litigate” his constitutional claims. (Id.) The Supreme Court held that “state proceedings
 5   need do no more than satisfy the minimum procedural requirements of the Fourteenth
 6   Amendment’s Due Process Clause in order to qualify for the full faith and credit guaranteed
 7   by federal law.” Kremer v. Chemical Const. Corp., 456 U.S. 461, 481 (1982). As laid forth
 8   in Kremer, Sabatini was afforded a full and fair opportunity to litigate his claims because
 9   he was able to brief them, he was given a public hearing, and he had an opportunity for
10   appellate review. See, id. at 484 (“We have no hesitation in concluding that this panoply of
11   procedures, complemented by administrative as well as judicial review, is sufficient under
12   the Due Process Clause.”).
13         Sabatini insists that because the Court, in its judgment, did not discuss or analyze
14   his constitutional claims, they were not litigated. (Doc. No. 9 at 25.) However, he provides
15   no law to support this contention. As already stated, so long as he had an opportunity to
16   present the issues, the Court must assume the Superior Court, in issuing its judgment,
17   considered his arguments.
18         Finally, Sabatini argues that because his case has worsened since the Superior
19   Court’s decision, it is not barred. (Doc. No. 9 at 22–23.) Under Ninth Circuit law, when
20   events occur post-lawsuit, res judicata does not bar them. Mir v. Kirchmeyer, Case No.:
21   12–cv–2340–GPC–DHB, 2016 WL 2745338, at *7 (S.D. Cal. May 11, 2016). Here,
22   Sabatini alleges in his response a host of worsening actions that have occurred since the
23   resolution of his prior suit. (Doc. No. 9 at 22–24.) With amendment, Sabatini can more
24   robustly plead that these events overcome res judicata’s bar.
25         4.     Remedy
26         Finally, CBRN states that the remedy for the type of relief Sabatini is seeking is
27   exclusively within California’s Code of Civil Procedure. “Government Code section 11523
28   expressly states that judicial review of decisions rendered under the APA [Administrative
                                                  6

                                                                                18-cv-2036-AJB-AGS
 1   Procedure Act] be obtained exclusively under the provisions of the Code of Civil
 2   Procedure.” Board of Medical Quality Assurance v. Super. Court, 203 Cal. App. 3d 691,
 3   698 (1988). “[A]ll final agency decisions rendered under the APA have been, since 1945,
 4   subject to review under the provisions of section 1094.5 of the Code of Civil Procedure. .
 5   . .” Id.; Temescal Water Co. v. Department of Public Works, 44 Cal. 2d 90, 106 (1955)
 6   (“The proper remedy for reviewing the [decision] is by a writ of mandate pursuant to
 7   section 1094.5 of the Code of Civil Procedure”).
 8         Thus, Respondent argues, Sabatini’s claims for declaratory or injunctive relief are
 9   improper means of “seeking review of administrative decisions” because “they seek an
10   improper alternative route to judicial review apart from the exclusive 1094.5 remedy.”
11   (Doc. No. 7 at 15.) Sabatini responds, arguing that he is not challenging defendant’s
12   decision, but is challenging defendant’s seemingly random “abrogat[ion] [of] Petitioner’s
13   rights.” (Doc. No. 9 at 29.) Amendment will allow Sabatini to solidify his claims properly.
14                                  IV.     LEAVE TO AMEND
15         Sabatini argues that he should be given leave to amend to address the clear errors
16   laid forth in his petition. (Doc. No. 9 at 30.) Federal Rule of Civil Procedure directs courts
17   to “freely give leave when justice so requires.” The Court believes amendment would
18   further the interests of justice in his case. Thus, the Court GRANTS Sabatini leave to
19   amend his petition to address the errors and obstacles Sabatini must overcome as discussed
20   at oral argument and in this order.
21                                     V.     CONCLUSION
22         For the reasons stated herein, the Court GRANTS CBRN’s motion to dismiss.
23   (Doc. No. 7). The Court also GRANTS Sabatini leave to amend. Sabatini’s First Amended
24   Complaint is due by March 29, 2019.
25         IT IS SO ORDERED.
26   Dated: March 5, 2019
27
28
                                                   7

                                                                                  18-cv-2036-AJB-AGS
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8

         18-cv-2036-AJB-AGS
